Citation Nr: 0610536	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of goiter 
surgery.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for bronchopneumonia.

4.  Entitlement to service connection for left arm disability 
(claimed as residuals of an infected wound of the left 
forearm).

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a chronic urinary 
tract infection.

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to May 1942 and from June 12, 1945, to June 
20, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines, that denied service 
connection for the above stated issues.

In June 2005, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of curing a 
specified due process deficiency.  The matter was returned to 
the Board in January 2006 for final appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
currently suffers from the residuals of goiter surgery.

2.  There is no competent evidence showing that the veteran 
currently suffers from malaria or the residuals related 
thereto.  

3.  The preponderance of the evidence is against the finding 
that the veteran currently suffers from bronchopneumonia that 
had its onset in service or is otherwise etiologically 
related to any incident, injury, or disease occurring during 
his active service.

4.  The preponderance of the evidence is against the finding 
that the veteran currently suffers from a disability of the 
left forearm that had its onset in service or is otherwise 
etiologically related to any incident, injury, or disease 
occurring during his active service.

5.  Anemia was not manifested in service or within one year 
of service discharge, and the preponderance of medical 
evidence is against the finding that the veteran's current 
anemia is etiologically related to his active service.

6.  The preponderance of the evidence is against the finding 
that the veteran currently suffers from gastritis that had 
its onset in service or is otherwise etiologically related to 
any incident, injury, or disease occurring during his active 
service.

7.  Diabetes mellitus was not manifested in service or within 
one year of service discharge, and the preponderance of 
medical evidence is against the finding that the veteran's 
current diabetes mellitus is etiologically related to his 
active service.

8.  The preponderance of the evidence is against the finding 
that the veteran currently suffers from a chronic urinary 
tract infection that had its onset in service or is otherwise 
etiologically related to any incident, injury, or disease 
occurring during his active service.


CONCLUSIONS OF LAW

1.  The residuals of goiter surgery was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Bronchopneumonia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A disability of the left forearm was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Anemia was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).

6.  A chronic urinary tract infection was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

8.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letter dated in March, May and September 2003, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was informed of the type(s) of evidence 
needed to establish his claims for service connection.  The 
March, May and September 2003 letters therefore provided 
notice of the first three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The March 2003 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Similar instructions were provided to the veteran in the May 
and September 2003 letters.  When considering the March, May 
and September 2003 notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims on appeal.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The August 2003 rating decision, January 2004 Statement of 
the Case (SOC), and October 2005 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Treatment records from the Initao District Hospital have been 
obtained.  The Board has also considered a statement received 
from F.M. Abellanosa.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 
16 Vet. App. 183; Mayfield, 19 Vet. App. 103.  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or anemia becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Residuals of goiter surgery & malaria

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a goiter or malaria.  
There is also no indication that the veteran underwent any 
type of in-service surgery for a goiter problem.  

Regardless, the veteran has provided no competent evidence 
showing a current disability relating to residuals of goiter 
surgery or malaria.  The medical records received from Initao 
District Hospital, which are dated between June 1994 and July 
2003, make no reference to either condition.  The veteran 
reported in September 2002 that he had last been treated for 
malaria in 1947, that his treating physician at that time was 
deceased, and that his records were not available.  He also 
indicated that he was last treated for a goiter problem 
(goiter surgery) in 1983.   

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for residuals of 
goiter surgery and malaria.  As discussed above, entitlement 
to service connection for disease or injury is limited to 
cases in which such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claims for service connection for 
residuals of goiter surgery and malaria must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.

Bronchopneumonia, infected left forearm, anemia, gastritis, 
diabetes mellitus, and a chronic urinary tract infection 

The veteran contends that his currently diagnosed 
bronchopneumonia, infected wound of left forearm, anemia, 
gastritis, diabetes mellitus, and urinary tract infection are 
etiologically related to his active service.  Specifically, 
he maintains that he was initially treated for the problems, 
and that he has been suffering from them since that time.  
With regard to the infection of his left forearm, the veteran 
asserts that the infection is the chronic residual of a 
gunshot wound that he suffered in service.

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a chronic respiratory 
disorder, infected wound of left forearm, anemia, 
gastrointestinal disturbances, diabetes mellitus, and/or a 
genitourinary system disorder, to include urinary tract 
infections.  The report of a June 1945 examination indicated 
that his skin, abdominal viscera, and lungs were normal.  
Laboratory examinations were also noted to be normal.  There 
were also no endocrine disturbances or musculoskeletal 
defects.  There is also no evidence of treatment for anemia 
or diabetes mellitus within one year of the veteran's service 
discharge.

The first post-service medical evidence documenting treatment 
for any of the claimed condition is in 1994, which is nearly 
50 years after the veteran's service discharge.  Treatment 
records from the Initao District Hospital show that the 
veteran was treated for acute gastritis in June 1994.  
Subsequent records from that facility document treatment for 
bronchopneumonia in June 1998, an infection of the left 
forearm and anemia in January 2001, diabetes mellitus in 
January 2002, and urinary tract infection in April 2002.  
None of the records contain any findings that associated the 
identified disorders with the veteran's active military 
service.  

The Board recognizes that F.M. Abellanosa has reported that 
he treated the veteran for diabetes mellitus, anemia, 
hyperacidity, an infected wound, and urinary tract infection 
during his active service.  Specifically, in an undated 
statement, 
Mr. Abellanosa reports that he treated the veteran for those 
conditions between 1943 and 1944 at the 108th Division 
Hospital.  He said the veteran was treated at that facility 
for approximately one month.  The Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  In this regard, the Board 
finds there is little probative value to the statement 
received from Mr. Abellanosa.

First, the veteran's purported treatment occurred during a 
period when he did not have recognized service with the 
Philippine Commonwealth Army, which was from September 1941 
to May 1942 and from June 12, 1945, to June 20, 1945.  
Secondly, the examination conducted in June 1945, which was 
after the alleged treatment, was completely negative for any 
of the disabilities identified by Mr. Abellanosa.  This 
examination report essentially ruled out the presence of the 
claimed disabilities.  The in-service medical evidence is 
found more probative to the issues on appeal, because 
evidence contemporaneous with an event is generally more 
reliable than statements made much later recalling the 
details of the event.  Finally, assuming arguendo that Mr. 
Abellanosa treated the veteran for those disabilities, which 
is highly suspect, the Board notes that there is no evidence 
of continuity of treatment of any the disabilities.  The 
first competent medical evidence showing treatment for any of 
the claimed disabilities is not until 1994.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The veteran has alleged that his current bronchopneumonia, 
infected wound of left forearm, anemia, gastritis, diabetes 
mellitus, and urinary tract infection had their onset during 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, there is no credible evidence of in-service treatment 
of the veteran's bronchopneumonia, infected wound of left 
forearm, anemia, gastritis, diabetes mellitus, and urinary 
tract infection.  There is also no evidence that the veteran 
was diagnosed as having anemia or diabetes mellitus within 
one year of his service discharge.  Further, evidence 
documenting an etiological relationship between the veteran's 
active service and the claimed disabilities has not been 
submitted.  The Board therefore finds that service connection 
for bronchopneumonia, infected wound of left forearm, anemia, 
gastritis, diabetes mellitus, and urinary tract infection is 
not warranted.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, which 
indicates that the veteran did not have these disabilities 
during service and does not reflect competent evidence 
showing or indicating a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4) (2005).  As service and 
post-service medical records provide no basis to grant the 
claims, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination to be obtained.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
a nexus opinion under the circumstances here presented would 
therefore be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for residuals of goiter 
surgery is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for bronchopneumonia is 
denied.

Entitlement to service connection for left arm disability 
(claimed as residuals of an infected wound of the left 
forearm) is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a chronic urinary tract 
infection is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


